   Case: 1:17-cr-00495 Document #: 109 Filed: 02/27/19 Page 1 of 2 PageID #:1025


                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  UNITED STATES                                 )   Case No. 17 CR 495
                                                )
  v.                                            )   Judge Andrea R. Wood
                                                )
  ROBERT O’ROURKE                               )   Magistrate Judge Michael T. Mason

              DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION
            OF TIME TO FILE RULE 33(b)(2) MOTION FOR A NEW TRIAL

       Defendant, Robert O’Rourke (“Mr. O’Rourke”), by and through his counsel, Kulwin,

Masciopinto & Kulwin, LLP, respectfully moves this Honorable Court, with no objection from the

Government, for entry of an Order granting Mr. O’Rourke’s motion to extend the time to file his

Federal Rule of Criminal Procedure 33(b)(2) motion for a new trial from March 11, 2019 to March

25, 2019. In support of this motion, Mr. O’Rourke states as follows:

       1.     On February 25, 2019, the jury returned a verdict of guilty against Mr. O’Rourke

on 10 of the 26 counts charged in the indictment. On the same day, the Court entered a briefing

schedule on Mr. O’Rourke FRCP 29(c) motion which is currently due on or before March 25,

2019. No briefing schedule was requested or entered for any FRCP 33(b)(2) motion.

       2.     Pursuant to FRCP 33(b)(2), Mr. O’Rourke motion for a new trial is due on or before

March 11, 2019. See FRCP 33(b)(2) (“[a]ny motion for a new trial grounded on any reason other

than newly discovered evidence must be filed within 14 days after the verdict or finding of

guilty.”). However, FRCP 33 is “nonjurisdictional,” Eberhart v. United States 546 U.S. 12, 19

(2005), and is therefore subject to extension under FRCP 45(b)(2), id. As such, Mr. O’Rourke

respectfully moves this Honorable Court to extend the time to file any FRCP 33(b)(2) motion from

March 11, 2019 to March 25, 2019.

       3.     Defense counsel has conferred with the government and there is no objection to this

motion.

                                                1
   Case: 1:17-cr-00495 Document #: 109 Filed: 02/27/19 Page 2 of 2 PageID #:1025


       WHEREFORE, Defendant Robert O’Rourke respectfully moves this Honorable Court to

grant this Motion and extend the briefing schedule on any FRCP 33(b)(2) motion from March 11,

2019 to March 25, 2019.

                                          Respectfully Submitted,

                                          KULWIN, MASCIOPINTO & KULWIN, LLP


                                          By:     /s/ Rachel A. Katz
                                                  One of Defendant’s Attorneys

Anthony J. Masciopinto & Rachel A. Katz
Kulwin, Masciopinto & Kulwin, LLP.
161 N. Clark Street, Suite #2500
Chicago, Illinois 60601
T: 312.641.0300; F: 312.855.0350
amasciopinto@kmklawllp.com
rkatz@kmklawllp.com



                              CERTIFICATE OF SERVICE

       I, Rachel A. Katz, an attorney, hereby certify that the above Defendant’s Unopposed
Motion for Extension of Time to File Rule 33(b)(2) Motion for a New Trial was served upon all
counsel of record via ECF Filing on February 27, 2019.

                                          By:     /s/ Rachel A. Katz
                                                  One of Defendant’s Attorneys




                                             2
